Citation Nr: 1722477	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2015, the Board remanded this appeal for further development, to include obtaining outstanding treatment records and to afford the Veteran a new VA audiological examination.  A new VA examination for his bilateral hearing loss was completed in December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In its April 2015 remand, the Board noted that a July 23, 2014, VA treatment record indicated that the Veteran was given an audiogram on that date, but while the speech recognition scores were listed as 88 percent bilaterally, the numerical results of the audiogram had not been associated with the record.  In February 2016, the RO obtained a July 23, 2014, VA treatment record that was identical to the version that had been previously associated with the claims file, listing only the speech recognition scores and failing to list the puretone threshold results.  Thus, the complete version of the July 23, 2014, audiogram is still outstanding and efforts must be made to obtain and associate it with the claims file.  Stegall, supra. 

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through October 26, 2016, have been associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records-including audiogram reports-pertaining to his bilateral hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-to include the complete July 2014 VA audiogram results-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

Efforts to obtain the July 2014 VA audiogram must continue until it is obtained; unless it is reasonably certain the record does not exist or that further efforts to obtain it would be futile.

2.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




